Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 4, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154779(90)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 154779
  v                                                                 COA: 325730
                                                                    Wayne CC: 14-008324-FC
  CARL RENE BRUNER II,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, the motion for the substitution of retained attorney
  David Moffitt for appointed counsel Michael J. McCarthy is GRANTED. Further, the
  motion to extend the time for filing defendant-appellant’s supplemental brief is
  GRANTED. The supplemental brief will be accepted as timely filed if submitted on or
  before September 15, 2017. The same extension is given to plaintiff-appellee to file its
  supplemental brief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 4, 2017

                                                                               Clerk